per curiam:
This contract case is before the court without oral argument on defendant’s motion for summary judgment. The parties now agree that our decision as to a different claim of the same plaintiff in Gregory Lumber Co. v. United States, 229 Ct.Cl. 762 (1982), requires dismissal to the extent plaintiff’s petition alleges jurisdiction under the Contract Disputes Act of 1978, 41 U.S.C. §§601 et seq. (Supp. III 1979). The parties also now agree that to the extent plaintiff alleges jurisdiction in this court apart from the Contract Disputes Act of 1978, viz., under 28 U.S.C. § 1491, the petition should be remanded to the trial division for futher proceedings. After reviewing these submissions, we agree.
it is therefore ordered that defendant’s motion for summary judgment be and is hereby granted to the extent plaintiffs claims are brought under the Contract Disputes Act of 1978. To that extent, the petition is dismissed. Plaintiffs remaining claims are returned to the trial division for further proceedings.